DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/05/2021 has been entered.


	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

In the amendment filed on 05 October 2021, the following changes have been made: amendments to claims 2, 5, 11, and 14.
Claims 2-19 are currently pending and have been examined.


Notice to Applicant
Prior art Tilt et al. (US20140072201A1) is reasonably pertinent to the problem of patients not being able to fully perform self-care activities without having to physically visit a primary care physician or specialist in the present application ([0003]) because the inventor would’ve used Tilt et al. to perform automatic image capture of the testing device so that the patient may not have to physically visit a primary care physician or specialist (MPEP 2141.01).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148
USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 2-3, 5, 7-8, 11-12, 14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lukkarinen (WO2015022318A1) in view of Zolla (US20170091388A1), Fuhrer (US20040267562A1), and further in view of Tilt et al. (US20140072201A1).
Regarding claim 2, Lukkarinen discloses a mobile device ([Page 10, lines 10-16] In the present invention the  analyzer tool may be provided as a  stand-alone tool, for example as an application (app) downloadable to a mobile device or as a distributed tool comprising for example a centralized analyzing application and an application (ap) downloadable to a mobile device, the application being configured to send one or more captured images to the centralized analyzing application, receive a corresponding result and to output it to a user.)
wherein the mobile device includes a camera, a viewing screen, and a software application stored thereon, wherein the software application provides executable instructions ([Page 12, lines 24-27] Referring to Figure 4, when the tool unit detects in step 401 that a user has activated the analyzer tool, for example by clicking a corresponding icon in a graphical user interface of the mobile device, the camera unit is activated in step 402.)
and a server connected to a database ([Pages 10-11, lines 35-36 and lines 1-2]  In the illustrated example of Figure 2B the system 200 comprises one or more mobile devices 210' (only one is illustrated in Figure 2B) connectable through one or more networks 230 to a server apparatus 220. [Page 23, lines 9 to 10] The memory or memories may be of any type (different from each other), have any possible storage structure and, if required, being managed by any database management systems)
receive the image of the testing device from the mobile device ([Page 10 lines 10-16] “In the present invention the analyzer tool may be provided as a
stand-alone tool, for example as an application (app) downloadable to a mobile device or as a distributed tool comprising for example a centralized analyzing application and an application (ap) downloadable to a mobile device, the application being configured to send one or more captured images to the centralized analyzing application, receive a corresponding result and to output it to a user.”)
receive, from the mobile device, diagnostic test results and biologic information including a biologic identifier (ID) associated with the testing device ([Page 11, lines 17-20] For that purpose the server apparatus 220 comprises an interface 220-5 for exchanging data with the mobile devices, an image processing unit 220-3 for processing images and outputting one or more results. [Page 7, lines 7-13] As used herein "reaction results" refers to results of the test shown by visible changes of the test (e.g. stripes). As used herein "test results" refers to results indicating the presence, absence or concentration of a biomarker or biomarkers. The test results may be given by the mobile device for example in the form of exact biomarker amounts or concentrations or in the form of a low or high amount or concentration of a biomarker compared to a normal level, or the presence or absence of a biomarker. [Page 20, lines 4-5] …received image, for example by means of some additional information, like a barcode, a type/purpose identifier, etc.)
store the image of the testing device in association with the UID ([Page 21 lines 11 to 14] “If the tool unit is configured to store results, the memory 804 is usable for that purpose as well. Further, the memory 804 may be used also for storing the additional information or at least some pieces of the additional information.”)

 Zolla teaches store the diagnostic test results and the biologic information in a biologic database ID table in the database ([0007] Embodiments may receive patient healthcare data from a plurality of disparate data sources that generate and store data using a variety of data models, many of which are not standardized or are variants of a standard. ….Records may be received from data sources, parsed or tagged according to logical domains, and stored into any number of repositories. The repositories may include a master repository that stores master records for each unique patient, comprising the collective data received from the various data sources.)
determine that a record does not exist on the server that is associated with the UID ([0060] New master records may be generated when inbound records are not matched within a threshold to a master record having the patient ID already stored in the master repository.)
create a profile record on the server  associated  with the UID ([0060] In this step, the data management server may generate a new master record or update an existing master record, for each unique patient ID. New master records may be generated when inbound records are not matched within a threshold to a master record having the patient ID already stored in the master repository.)
receive, from the mobile device, a unique identifier (UID) associated with a user of the mobile device ([0034] “The clearinghouse service 101 may comprise one or more master repositories 115 hosted on one or more computing devices, such as server computers, workstation computers, laptops, and tablets. A master repository 115 may store master data records for a patient. A master data record may contain data related to a single patient received from each data source 103 having data about that patient. A data management server 111 may generate a master data record for a patient by identifying each inbound 

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Lukkarinen’s methods for testing biomarkers using a camera to take a picture of a test strip with Zolla’s methods for managing the test data. The motivation for the combination of Lukkarinen and Zolla is to increase the efficiency of the data management server (See Zolla, Background).

Lukkarinen in view of Zolla does not explicitly disclose however Fuhrer teaches link the biologic database ID table stored in the database, and including the biologic ID. to the UID. wherein the linking creates a relationship between the profile record, the diagnostic test results and the biologic information ([0009] The further system data associated with the identification number can be called up by the user by entering the identification number into the input device, such as a PC. The patient data are read into the computer system manually or automatically. When the order record is raised, the container data (preferably distinctive), the distinctive identification number and the test requests are assigned to the serial, unique order number. This unique and unambiguous identification number may be a multi-digit, in particular a four-digit, numerical code, or a 1D or 2D barcode etc., thus reliably avoiding the risk of confusion among the multitude of containers allocated to different order numbers.)
receive a plurality of additional diagnostic test results and a plurality of additional biologic information, each one including a unique biologic ID associated therewith ([0080] The physical data carrier 16 received by the user 1 is read by the acquisition device 11 and the analytical results are displayed, e.g. on the screen, at the output device 5, or printed out on the printer device 16 for the issue of a report. [0099] The order records supplied by the user 1 to the laboratory 2 are edited in the input and/or output device 21 so that a sample run starting from the receipt of the samples and proceeding through to the storage of the samples can take place; or these order records are temporarily retrievably stored in the laboratory information system 22, or in its database. [0009] When the order record is raised, the container data (preferably distinctive), the distinctive identification number and the test requests are assigned to the serial, unique order number. This unique and unambiguous identification number may be a multi-digit, in particular a four-digit, numerical code, or a 1D or 2D barcode etc., thus reliably avoiding the risk of confusion among the multitude of containers allocated to different order numbers.)
incrementally augment the profile record with each of the plurality of additional diagnostic test results and each of the plurality of additional biologic information ([0084] To maintain or update the information catalogues filed with the user 1 in the database 10, the possibility exists of supplying the user 1 at predetermined intervals, e.g. every six months, with data carriers such as a CD or floppy disk for an update of the information catalogues and/or application software, especially the user interface. [0188] These information catalogues can be continually updated by the laboratory 2. The analytical results obtained are likewise retrievably filed in the database in the laboratory information system 22 forming a data archiving facility. [0191] This means that changes, such as changes to the sample containers 13, e.g. blood collection tubes, e.g. a change in the presented reagents, can easily be amended or updated at any time by a central agency for the whole body of users 1 affiliated to the sample management system, e.g. doctors' practices, research centres, laboratories 2, etc.)
by linking additional biologic database ID tables each associated with at least one of the additional biologic information and one or more of the plurality of additional diagnostic test results ([0075] For this purpose the laboratory information system 22 also has a database to manage the data associated with the order, in particular the order records and any container data separate from the order records. A system control centre 23 is linked by a data line 24 to the laboratory information system 22 for transmission of data filed in the latter.)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Lukkarinen’s methods for testing biomarkers using a camera to take a picture of a test strip and Zolla’s methods for managing the test data with Fuhrer’s methods for linking and augmenting a profile. The motivation for the combination of Lukkarinen, Zolla, and Fuhrer is to counter risk of mix-ups (See Fuhrer, [0003]).

Lukkarinen in view of Zolla and Fuhrer does not explicitly disclose however Tilt teaches detect a misalignment of the retail testing product with a displayed outline in a display of the mobile device ([0027] “The outlines of the two view finders 10, 12 may be an appropriate negative color, such as cyan or red, so long as the camera is misaligned with the document.”)
wherein the displayed outline corresponds to a shape of the testing device ([0027] “he view finder 10 has a trapezoidal shape, as opposed to the conventional rectangular shape, to match the perspective of the document as seen when looking through the camera when 
while the misalignment of the testing device with the displayed
outline occurs, generate and display a warning message on the display of the mobile device indicating the misalignment ([0028] “When the camera is misaligned with respect to the document, the target box 16 and cross-hair 14 may have a distinctive color, such as cyan, and the live video feed is darkened significantly. Also the trapezoidal view finder 10 may turn from a solid outline to a dashed outline with some guidance text shown on the display, such as “Tilt camera to align cross-hair within box.”)
detect when an alignment of the testing device and the displayed outline has taken place ([0027] “When the two view finders 10, 12 are sufficiently superimposed on each other, indicative of proper alignment, the view finders may change to a positive color, such as green, to indicate successful alignment in pitch and roll.”)
capture an image of the testing device in response to the detection of the alignment ([0036] “Once stable, all of the conditions required to capture the image have been set, and the application software automatically captures the image of the document and proceeds to the post-processing and filtering.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Lukkarinen’s methods for testing biomarkers using a camera to take a picture of a test strip, Zolla’s methods for managing the test data, and Fuhrer’s methods for linking and augmenting a profile with Tilt’s methods for automatic image capture. The motivation for the combination of Lukkarinen, Zolla, Fuhrer, 
Regarding claim 3, Lukkarinen discloses wherein the testing device includes a plurality of immunoassay test strips ([Page 5, lines 29-34] “A test of the present invention may be in any form suitable for home use. For example the test may be in the form of a strip, such as made of paper or plastic. Test pads of a strip change visually, when contacted with the sample. Any visual changes such as a change of the color, intensity or lightness can be used for detecting the results of a test. In addition to test strips, also other forms of tests, like test sticks, can be used in the present invention.”)
Regarding claim 5, Lukkarinen discloses process the image to……and line intensity of a test line of each of the plurality of immunoassay test strips ([Page 15, lines 16-12] When the backgrounds and reaction lines are found, the grey levels (values) of the boxes are obtainable. Using the grey levels and calculating a median of the grey levels, a mean grey level of the left reaction line 350 is extracted in step 507, a mean grey level of the left side boxes 341, 341 ' , i.e. left side backgrounds, is extracted in step 508, a mean grey level of the right side boxes 341 , 341 ' , i.e. right side backgrounds, is extracted in step 509, and a mean grey level of the right reaction line 350' is extracted in step 510.)
present test results on the viewing screen ([Page 13, lines 4-6] The received results, and possible additional information received with the results, are shown to the user via the user interface in step 406.)
……a control for each test  line of each of  the  plurality  of immunoassay  test strips ([Page 24, lines 10-12] For example, if in the training material for the neural network the control line is always on the left and the reaction line in the right; Page 6, Lines 23-27, Typically there are at least two stripes: one (the control) that captures any particle and thereby shows that 

Lukkarinen in view of Zolla and Fuhrer does not explicitly disclose however Tilt teaches ……determine pixel count…. ([0029] “Brightness may be measured by averaging pixel values that approximate luminance in several areas within the trapezoidal view finder, i.e., taking the average of the pixel values that reside within each sub-area of the document image.”)
compare one or more results of processing the  image to…. ([0048] “Another way to use semantic knowledge is to apply OCR and compare the result with an expected result.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Lukkarinen’s methods for testing biomarkers using a camera to take a picture of a test strip, Zolla’s methods for managing the test data, Fuhrer’s methods for linking and augmenting a profile with Tilt’s methods for automatic image capture and determining pixel count. The motivation for the combination of prior art elements is to process and measure pixel data (See Tilt, Background).
Regarding claim 7, Lukkarinen discloses wherein the test results include a quantitative result ([Page 7, lines 3-5] The methods, kits and arrangements of the present invention provide quantitative, semi-quantitative or qualitative measuring of the biomarkers in a biological sample.; Page 7, lines 10-13, The test results may be given by the mobile device for example in the form of exact biomarker amounts or concentrations or in the form of a 
Regarding claim 8, Lukkarinen discloses wherein the quantitative result includes a reaction rating ([Page 18, lines 4-7] , If the determination of the reaction level succeeds in step 713, the reaction level is determinable (step 714), and the reaction level is sent in step 715 as an output of the image processing to be further processed internally within the tool unit.; Page 18, Lines 13-15, Returning back to Figure 6, when the reaction level is received in step 604, it is checked in step whether or not the result is a valid one, i.e. in the illustrated example, whether or not it contains a reaction level.)
Regarding claim 11, Lukkarinen discloses receiving, by a server connected to a database from the mobile device, diagnostic test results and biologic information including a biologic identifier (ID) associated with the testing device ([Page 23, lines 9 to 10] The memory or memories may be of any type (different from each other), have any possible storage structure and, if required, being managed by any database management system. [Page 11, lines 17-20] For that purpose the server apparatus 220 comprises an interface 220-5 for exchanging data with the mobile devices, an image processing unit 220-3 for processing images and outputting one or more results. [Page 7, lines 7-13] As used herein "reaction results" refers to results of the test shown by visible changes of the test (e.g. stripes). As used herein "test results" refers to results indicating the presence, absence or concentration of a biomarker or biomarkers. The test results may be given by the mobile device for example in the form of exact biomarker amounts or concentrations or in the form of a low or high amount or concentration of a biomarker compared to a normal level, or the presence or absence of a biomarker. [Page 20, lines 4-5] …received image, for example by means of some additional information, like a barcode, a type/purpose identifier, etc.)

Lukkarinen does not explicitly disclose however Zolla teaches receiving, from the mobile device, a unique identifier (UID) associated with a user of the mobile device ([0034] “The clearinghouse service 101 may comprise one or more master repositories 115 hosted on one or more computing devices, such as server computers, workstation computers, laptops, and tablets. A master repository 115 may store master data records for a patient. A master data record may contain data related to a single patient received from each data source 103 having data about that patient. A data management server 111 may generate a master data record for a patient by identifying each inbound record related to the patient and then assigning a unique patient identifier (patient ID) to each inbound record determined to be related to the patient.”)
storing the diagnostic test results and the biologic information in a biologic database ID table in the database ([0007] Embodiments may receive patient healthcare data from a plurality of disparate data sources that generate and store data using a variety of data models, many of which are not standardized or are variants of a standard. ….Records may be received from data sources, parsed or tagged according to logical domains, and stored into any number of repositories. The repositories may include a master repository that stores master records for each unique patient, comprising the collective data received from the various data sources.)
determining, by the server, that a record does not exist on the server that is associated with the UID ([0060] New master records may be generated when inbound records are not matched within a threshold to a master record having the patient ID already stored in the master repository.)
creating, by the server, a profile record on the server associated with the UID ([0060] In this step, the data management server may generate a new master record or update an existing master record, for each unique patient ID. New master records may be generated when inbound records are not matched within a threshold to a master record having the patient ID already stored in the master repository.)


It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Lukkarinen’s methods for testing biomarkers using a camera to take a picture of a test strip with Zolla’s methods for managing the test data. The motivation for the combination of Lukkarinen and Zolla is to increase the efficiency of the data management server (See Zolla, Background).

Lukkarinen in view of Zolla does not explicitly disclose however Fuhrer teaches linking the biologic database ID table stored in the database, and including the biologic ID. to the UID. wherein the linking creates a relationship between the profile record and the diagnostic test results and the biologic information ([0009] The further system data associated with the identification number can be called up by the user by entering the identification number into the input device, such as a PC. The patient data are read into the computer system manually or automatically. When the order record is raised, the container data (preferably distinctive), the distinctive identification number and the test requests are assigned to the serial, unique order number. This unique and unambiguous identification number may be a multi-digit, in particular a four-digit, numerical code, or a 1D or 2D barcode etc., thus 
receiving a plurality of additional diagnostic test results and a plurality of additional biologic information, each one including a unique biologic ID associated therewith ([0080] The physical data carrier 16 received by the user 1 is read by the acquisition device 11 and the analytical results are displayed, e.g. on the screen, at the output device 5, or printed out on the printer device 16 for the issue of a report. [0099] The order records supplied by the user 1 to the laboratory 2 are edited in the input and/or output device 21 so that a sample run starting from the receipt of the samples and proceeding through to the storage of the samples can take place; or these order records are temporarily retrievably stored in the laboratory information system 22, or in its database. [0009] When the order record is raised, the container data (preferably distinctive), the distinctive identification number and the test requests are assigned to the serial, unique order number. This unique and unambiguous identification number may be a multi-digit, in particular a four-digit, numerical code, or a 1D or 2D barcode etc., thus reliably avoiding the risk of confusion among the multitude of containers allocated to different order numbers.)
incrementally augment the profile record with each of the plurality of additional diagnostic test results and each of the plurality of additional biologic information ([0084] To maintain or update the information catalogues filed with the user 1 in the database 10, the possibility exists of supplying the user 1 at predetermined intervals, e.g. every six months, with data carriers such as a CD or floppy disk for an update of the information catalogues and/or application software, especially the user interface. [0188] These information catalogues can be continually updated by the laboratory 2. The analytical results obtained are likewise retrievably filed in the database in the laboratory information 
by linking additional biologic database ID tables each associated with at least one of the additional biologic information and one or more of the plurality of additional diagnostic test results ([0075] For this purpose the laboratory information system 22 also has a database to manage the data associated with the order, in particular the order records and any container data separate from the order records. A system control centre 23 is linked by a data line 24 to the laboratory information system 22 for transmission of data filed in the latter.)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Lukkarinen’s methods for testing biomarkers using a camera to take a picture of a test strip and Zolla’s methods for managing the test data with Fuhrer’s methods for linking and augmenting a profile. The motivation for the combination of Lukkarinen, Zolla, and Fuhrer is to counter risk of mix-ups (See Fuhrer, [0003]).

Lukkarinen in view of Zolla and Fuhrer does not explicitly disclose however Tilt teaches detecting, by a mobile device including a camera, a viewing screen, and a software application stored thereon, a misalignment of the retail testing product with a displayed outline in a display of the mobile device ([0027] “The outlines of the two view 
wherein the displayed outline corresponds to a shape of the testing device ([0027] “he view finder 10 has a trapezoidal shape, as opposed to the conventional rectangular shape, to match the perspective of the document as seen when looking through the camera when it is tipped back by the preferred angle so the user can naturally align the document's sides and top with the perspective view finder.”)
while the misalignment of the testing device with the displayed
outline occurs, generate and display a warning message on the display of the mobile device indicating the misalignment ([0028] “When the camera is misaligned with respect to the document, the target box 16 and cross-hair 14 may have a distinctive color, such as cyan, and the live video feed is darkened significantly. Also the trapezoidal view finder 10 may turn from a solid outline to a dashed outline with some guidance text shown on the display, such as “Tilt camera to align cross-hair within box.”)
detecting, by the mobile device, when an alignment of the testing device and the displayed outline has taken place ([0027] “When the two view finders 10, 12 are sufficiently superimposed on each other, indicative of proper alignment, the view finders may change to a positive color, such as green, to indicate successful alignment in pitch and roll.”)
capturing, by the camera of the mobile device, an image of the testing device in response to the detection of the alignment ([0036] “Once stable, all of the conditions required to capture the image have been set, and the application software automatically captures the image of the document and proceeds to the post-processing and filtering.”)


Regarding claim 12, the claims are rejected for the same reasons as stated above for claim 3.
Regarding claim 14, the claims are rejected for the same reasons as stated above for claim 5.
Regarding claim 16, the claims are rejected for the same reasons as stated above for claim 7.
Regarding claim 17, the claims are rejected for the same reasons as stated above for claim 8.
Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lukkarinen (WO2015022318A1) in view of Zolla (US20170091388A1), , Fuhrer (US20040267562A1), Tilt et al. (US20140072201A1), Manguerra (EP2844748B1), and further in view of Yee (US7989217B2).
Regarding claim 4, Lukkarinen in view of Zolla, Fuhrer, and Tilt does not explicitly disclose however Manguerra teaches wherein a test line of one of the plurality of immunoassay test strips includes Zika virus antigen ([0183] “In a preferred embodiment, the kit of the invention is used for detecting at least 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 20, 25, 30, 40, 50, or 100 target antibodies that are generated upon infection by endemic viruses or 

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Lukkarinen’s methods for testing biomarkers using a camera to take a picture of a test strip, Zolla’s methods for managing the test data, Fuhrer’s methods for linking and augmenting a profile, and Tilt’s methods for automatic image capture with Manguerra’s methods for using Zika virus antigens. The motivation for the combination of Lukkarinen, Zolla, Fuhrer, Tilt, and Manguerra is to rapidly detect and accurate identify the Zika virus (See Manguerra, Background).

Lukkarinen in view of Zolla, Fuhrer, Tilt and Manguerra does not explicitly disclose however Yee teaches a test line of another one of the plurality of immunoassay test strips includes an antibody suitable for binding with hCG ([Col. 2, lines 31-36] The subject invention is a test which enables rapid detection of various concentration levels of human chorionic gonadotropin (hCG) in a fluid sample, where the fluid sample can be urine or blood. The test is based on antibody function. A 35 test kit has multiple strips having multiple strips assembled in a cassette.)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Lukkarinen’s methods for testing biomarkers using a camera to take a picture of a test strip, Zolla’s methods for managing the 
Regarding claim 13, the claims are rejected for the same reasons as stated above for claim 4.
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lukkarinen (WO2015022318A1) in view of Zolla (US20170091388A1), Fuhrer (US20040267562A1), Tilt et al. (US20140072201A1), and further in view of Aguiar (US20150025808A1).
Regarding claim 6, Lukkarinen discloses ….and accessed by the software application ([Page 11, lines 3-9] As said above, the mobile device refers to a computing device (equipment). In the illustrated example of Figure 2B, the mobile device 2 10' comprises for the analyzer tool one or more user interfaces 2 10-1 for starting the analyzer tool and for outputting results, a camera unit 210-2 for capturing images, a light tool unit 2 10-3' at least for conveying images and results, and one or more interfaces 2 10-5 for establishing a network connection and for data exchange with the server apparatus.)

Lukkarinen in view of Zolla, Fuhrer, and Tilt does not explicitly disclose however Aguiar teaches wherein the control is a dataset from previously conducted tests stored on the database ([0076] As an example implementation, a computing device may receive test results of a patient from a server, device, or other testing equipment at a lab, and then may access another server or database to retrieve previous test results, reference data, and patient-specific data.)


Regarding claim 15, the claims are rejected for the same reasons as stated above for claim 6.
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lukkarinen (WO2015022318A1) in view of Zolla (US 20170091388A1), Fuhrer (US20040267562A1), Tilt et al. (US20140072201A1), Singh (US20170061074A1), and further in view of Abuachi (US20100125186A1).
Regarding claim 9, Lukkarinen discloses determine if the diagnostic test results include a positive result ([Page 18] Returning back to Figure 6, when the reaction level is received in step 604, it is checked in step whether or not the result is a valid one, i.e. in the illustrated example, whether or not it contains a reaction level.)

Lukkarinen in view of Zolla, Fuhrer, and Tilt does not explicitly disclose however Singh teaches present, if the diagnostic test results are positive, a telemedicine initiation option on a screen of the mobile device ([0117] If the synced health-related information 205, however, indicates that the user is unhealthy, then the process continues at step S812. According to one or more alternative program flows, processing may continue from step S808 to step S812 where the check that the software performs at step S808 evaluates to YES, 
determine whether  the telemedicine  initiation  option is selected ([0118] In one or more implementations, user can provide a response to the prompt by selecting one of several predetermined responses provided in the prompt (e.g., "YES" or "NO"). If the user declines to initiate the telemedicine feature, the process ends and the program flow revers to step S810.)
send the diagnostic test results from the server to a telemedicine provider ([0120] In at least one implementation, at step S816, the computing device 105 can optionally be configured to send the user's health-related information (e.g., temperature measurements, symptoms) to the matched healthcare provider (telemedicine provider 320).)
and initiate a telemedicine conference with the telemedicine provider ([0121] At step S818, the processor 110, executing one or more software modules 130 (in particular, telemedicine application 160), configures computing device 105 to initiate a telemedicine session with the matched healthcare provider (telemedicine provider 320).)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Lukkarinen’s methods for testing biomarkers using a camera to take a picture of a test strip, Zolla’s methods for managing the test data, Fuhrer’s methods for linking and augmenting a profile, and Tilt’s methods for automatic image capture with Singh’s methods for providing a telemedicine option. The motivation for the combination of Lukkarinen, Zolla, Fuhrer, Tilt, and Singh is to provide telemedicine options to users (See Singh, Background).

send additional medical history information to the telemedicine provider ([0026] send additional medical history information to the telemedicine provider. [0027] By using the communication device, information entered into the system by the patient (e.g. primary symptoms, additional symptoms and medical history) may be transmitted to the physician's office for review by a physician.)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Lukkarinen’s methods for testing biomarkers using a camera to take a picture of a test strip, Zolla’s methods for managing the test data, Fuhrer’s methods for linking and augmenting a profile, Tilt’s methods for automatic image capture, and Singh’s methods for providing a telemedicine option with Abuachi’s methods for sending medical history to the telemedicine provider. The motivation for the combination of Lukkarinen, Zolla, Fuhrer, Tilt, Singh, and Abuachi is to aid in patient diagnosis (See Abuachi, Background).
Regarding claim 18, the claims are rejected for the same reasons as stated above for claim 9.
Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lukkarinen (WO 2015/022318 Al) in view of Zolla (US 2017/0091388 Al), Fuhrer (US20040267562A1), Tilt et al. (US20140072201A1), Singh (US20170061074A1), Abuachi (US20100125186A1), and further in view of Koehl (US8508757B1).
Regarding claim 10, Lukkarinen in view of Zolla, Fuhrer, Tilt, Singh, and Abuachi does not explicitly disclose however Koehl teaches receive, over a network, a notification relating to an issued prescription ([Col. 10, lines 58-61] A user may receive an alert (not pictured), 
communicate information relating to the issued prescription over the network to a pharmacy ([Col. 13, lines 49-52] If a prescription is to be transmitted electronically, in an embodiment of the invention, the server in block 864 sends 50 the prescription, e.g., by communicating with one or more computer systems associated with the pharmacy.)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Lukkarinen’s methods for testing biomarkers using a camera to take a picture of a test strip, Zolla’s methods for managing the test data, Fuhrer’s methods for linking and augmenting a profile, Tilt’s methods for automatic image capture, Singh’s methods for providing a telemedicine option, and Abuachi’s methods for sending medical history to the telemedicine provider with Koehl’s methods to communicate information related to an issued prescription. The motivation for the combination of prior art elements is to save treatment time through automation (See Koehl, Background).
Regarding claim 19, the claims are rejected for the same reasons as stated above for claim 10.


Response to Arguments
Applicant’s arguments filed on 05 October 2021 have been fully considered but are not fully persuasive.
Regarding the 101 rejection, the amended claims detail a particular way of image capture and analysis. Therefore, the 101 rejection has been withdrawn.
 Regarding the 103 rejections, applicant’s arguments with respect to claims 2 and 11 have been considered but are moot because the arguments do not apply to the newly cited reference being used in the current rejection.


Prior Art Cited but Not Relied Upon
 Papa, E., Docktor, M., Smillie, C., Weber, S., Preheim, S. P., Gevers, D., ... & Alm, E. J. (2012). Non-invasive mapping of the gastrointestinal microbiota identifies children with inflammatory bowel disease. PloS one, 7(6), e39242.
This reference is relevant because it discloses mapping a diagnosis to a patient.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINSTON FURTADO whose telephone number is (571)272-5349. The examiner can normally be reached Monday-Friday 8:00 AM to 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jan Mooneyham can be reached on (571)-272-6805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/W.F./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626